Name: 83/452/EEC: Commission Decision of 5 September 1983 accepting undertakings given in connection with the anti-dumping proceeding concerning imports of certain outboard motors originating in Japan
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-09-07

 Avis juridique important|31983D045283/452/EEC: Commission Decision of 5 September 1983 accepting undertakings given in connection with the anti-dumping proceeding concerning imports of certain outboard motors originating in Japan Official Journal L 247 , 07/09/1983 P. 0018 - 0018*****COMMISSION DECISION of 5 September 1983 accepting undertakings given in connection with the anti-dumping proceeding concerning imports of certain outboard motors originating in Japan (83/452/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Community (1), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 10 thereof, After consultations within the Advisory Committee as provided for under the above Regulation, Whereas: A. Provisional action (1) The Commission, by Regulation (EEC) No 1500/83 (3), imposed a provisional anti-dumping duty on imports of outboard motors up to and including 85 hp originating in Japan. B. Undertakings (2) Following the imposition of the provisional anti-dumping duty, undertakings were offered by Tohatsu Corporation, Suzuki Motor Company Ltd, Yamaha Motor Company Ltd and Marine Power Europe Inc., acting on behalf of Yamaha Motor Company Ltd pursuant to a power of attorney, concerning their exports of Mariner outboard motors to the Community. (3) The effect of the said undertakings is very likely to increase export prices to the Community or, where appropriate, resale prices in the Community either to the level necessary to eliminate the dumping or to the level which the Commission, having taken into account, on the one hand, the selling prices necessary to provide an adequate return to Community producers and, on the other hand, the purchase prices of the Community importers and their costs and profit margins, considers necessary to eliminate injury. (4) In these circumstances, the undertakings offered are considered acceptable. (5) No objection to this course was raised in the Advisory Committee, HAS DECIDED AS FOLLOWS: Sole Article The Commission hereby accepts the undertakings given by Tohatsu Corporation, Suzuki Motor Company Ltd, Yamaha Motor Company Ltd and Marine Power Europe Inc. in connection with the anti-dumping proceeding concerning outboard motors up to and including 85 hp, falling within Common Customs Tariff subheading ex 84.06 B, corresponding to NIMEXE codes 84.06-10 and ex 84.06-12 and originating in Japan. Done at Brussels, 5 September 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No L 178, 22. 6. 1982, p. 9. (3) OJ No L 152, 10. 6. 1983, p. 18.